998 A.2d 167 (2010)
297 Conn. 923
D'ANGELO DEVELOPMENT AND CONSTRUCTION CORPORATION
v.
Steven P. CORDOVANO et al.
Sharp Company Homes, Inc.
v.
Sarah M. Cordovano et al.
Supreme Court of Connecticut.
Decided July 8, 2010.
Brendan J. O'Rourke, New Canaan, in support of the petition.
Richard E. Castiglioni and Jonathan J. Kelson, Stamford, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 121 Conn.App. 165, 995 A.2d 79 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.